Citation Nr: 1215621	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for a disability of the sternum with scars.  


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from June 1948 to February 1950 and from September 1950 to November 1951. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in May 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In a decision in April 2011, the Board granted a 10 percent rating for a disability of the sternum.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order in October 2011, the Court granted a Joint Motion for Remand of the parties (the VA Secretary and the Veteran), vacated the Board's insofar as a rating higher than 10 percent for a disability of the sternum was denied, and remanded the case to the Board for action consistent with the terms of the Joint Motion. 

The appeal is REMANDED to the RO.  









REMAND

In the Joint Motion, the parties agreed that the Board did not explain why the Veteran was not entitled to a higher rating based on evidence of a non-healing sternotomy or dehiscence of the sternotomy with multiple broken wire sutures under Diagnostic Code 5203.  

In April 2012, the Veteran's attorney argued that the disability should be considered under Diagnostic Code 5201, and, in the alternative, that the Veteran should be afforded a new examination. 

In light of the above, the Board determines that a reexamination is needed to verify the current severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the severity of the disability of the sternum.  

The VA examiner is asked to describe the residuals of sternotomy, including disruption of the wire sutures and dehiscence of the sternum, and whether the findings are analogous more to nonunion of the sternum with loose movement or to nonunion without loose movement.  

Also, the VA examiner is asked to describe impairment of function of the contiguous joints, the shoulders, and whether there is any limitation of flexion or of abduction of either shoulder, associated with the service-connected disability of the sternum.  



The Veteran's file should be made available to the examiner for review.

2.  After the completion of the above development, adjudicate the claim for a rating higher than 10 percent for the disability of the sternum with scars.  If a higher rating is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


